Case 3:19-cv-00813-REP Document8 Filed 11/24/19 Page 1 of 3 PagelD# 52

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

)
CHMURA ECONOMICS & ) Case No. 3:19-cey-00813
ANALYTICS, LLC, ) Judge Robert E. Payne
)
)
Plaintiff, )
)
v. )
)
RICHARD LOMBARDO, }
)
Defendant. )
)

 

MOTION TO ADMIT PRO HAC VICE

COMES NOW Thomas J. Powell, Esq., a member of the Bar of the Commonwealth of
Virginia, counsel for Defendant Richard Lombardo, and moves this Court for an Order
authorizing Christine Marie Cooper, Esq. (the “Admittee’”) to appear pro hac vice in this case
and any related proceedings, and in support of this motion, Thomas J. Powell states as follows:

1. Thomas J. Powell is a member in good standing of the Bar of the Commonwealth
of Virginia and the Eastern District Court of Virginia, His Virginia State Bar Number is 27604.
He will accompany and be associated with Ms. Cooper throughout this matter.

2. The Admittee is a member in good standing of the State Bar of Ohio, and is
admitted to practice before the United States District Courts for the Northern District of Ohio,
Southern District of Ohio, Eastern District of Michigan, Northern District of Indiana, and

Southern District of Indiana.

 
Case 3:19-cv-00813-REP Document8 Filed 11/24/19 Page 2 of 3 PagelD# 53

3, The Admittee is employed at Koehler Fitzgerald LLC, and her business address is
1111 Superior Avenue East, Suite 2500, Cleveland, Ohio 44114.

4. The Admittee has not been the subject of disciplinary action or been denied
admission to the state or federal court of Ohio, or any other state or federal courts.

5. The Admittee has completed an Application to Qualify as a Foreign Attorney
under Local Rule 83.1(D), a copy of which is attached as Exhibit A.

6. A proposed Order granting this Motion has been submitted to the Court with this
Motion.

WHEREFORE Thomas J. Powell prays that this Court grant his Motion to permit the
Admittee Christine Marie Cooper, Esq. to represent the Plaintiff pro hac vice in this case and for

other further relief as this Court deems just and proper.

Dated: November 24, 2019 Respectfully submitted,

/sf Thomas J Powell
Thomas J. Powell, Esq., VSB #27604
The Law Offices of Thomas J. Powell, P.C.
3603-D Chain Bridge Road
Fairfax, Virginia 22030-3244
Tel: (703) 293-9050 | Fax: (703) 293-9075

Email: tom@tjplaw.com

Attorney for Defendant Richard Lombardo

 

 
Case 3:19-cv-00813-REP Document8 Filed 11/24/19 Page 3 of 3 PagelD# 54

CERTIFICATE OF SERVICE

th

The undersigned certifies that a copy of the foregoing has been served on this 24"" day of

November 2019, via the Court’s electronic filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP

Gateway Plaza

800 East Canal Street

Richmond, Virginia 23219

(Office) (804) 775-1000

(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@meguirewoods.com

Counsel for Plaintiff

/s/ Thomas J. Powell
Thomas J. Powell

 
